MEMORANDUM **
Lucky Diamond Mapuni appeals from the district court’s judgment and challenges his guilty-plea conviction and 180-month sentence for conspiracy to distribute and possess with intent to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Mapuni’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Mapuni has filed a pro se supplemental brief. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to Mapuni’s conviction. We accordingly affirm Mapuni’s conviction.
Mapuni waived his right to appeal his sentence. Our independent review of the record discloses no arguable issues as to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009). Moreover, we reject Ma-puni’s contention that the district court invalidated the appeal waiver during sentencing. See United States v. Aguilar-Muniz, 156 F.3d 974, 977 (9th Cir.1998). We therefore dismiss Mapuni’s appeal as to his sentence. See Watson, 582 F.3d at 988.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.